Caton, J. We have rarely had a case of real importance, presenting less difficulties in its decision than this. Hie law is plain and well settled, and the facts are establr satisfactorily than is usually the case. The bill is filed to reform a deed, in the drawn, mistake was made in the description of the premi to be conveyed. Although the deed was made years ago, and both the original parties to it are rights of third persons have intervened to ei obstruct the operation of the general rule, and the < is between the heirs of the original parties alone. The facts clearly established are simply these: In 1835 Col. Davenport had an improvement, with a dwelling house, upon the north-west quarter of section thirty-six, with a squatter’s claim to it. He also claimed in the same right the south-east quarter of the same section, north of the Indian boundary. Lindsay, the grantee in the deed, with some other tenants, was occupying the house on the north-west quarter, as the tenant of Davenport. In June of that year, and while the tenancy continued, Davenport made the deed in question to Lindsay, for two hundred dollars. The land described in the deed is the north-west quarter, on which the house stood, and the bill alleges that the parties intended that the deed should describe the south-east quarter of the same section, and this is the controversy. Ho witness heard the bargain between the parties, and the declarations of Lindsay and the conduct of the parties are relied upon to establish the mistake. There is no proof, nor is there any pretense, that Davenport ever sold more than one tract of land, with a fraction, to Lindsay, or made more than one deed to him. There can be no doubt, therefore, that the parties intended to describe in this deed the land which Lindsay had actually purchased of Davenport. So that when we are satisfied what land that was we know at once whether it is truly described in the deed. It is impossible to doubt that the land actually purchased by Lindsay was on the east half of the section, and that he never suspected, up to the time of his death, which occurred four years after he made the purchase, that he had bought or had any interest in the north-west quarter of the section. This is shown by his declarations, made to various witnesses, and often repeated from the day of the date of the deed up to the very time of his death. These are testified to by C. II. Case, and Copp and Eorris, and Sears and J. H. Case. The very next day' after he purchased, he told Case that he had the day before purchased the claim of Col. Davenport, which he Íointed out and described as on the east half of the section. le made the same statements in substance, at various times, to the other witnesses. Immediately after the purchase he commenced erecting a house on the claim thus pointed out, as having been purchased by him of Col. Davenport, and while he was living in Col. Davenport’s house, situated on the northwest quarter, and erecting his own on the east half of the section, he said to Hr. Case that he was anxious to get up his own house as soon as possible, in order to get rid of paying rent. If this is true, it is simply absm-d to say that he supposed he had bought the north-west quarter, on which the house in which he was living was situated, and for which he was solicitous to avoid the payment of rent to the very man of whom his heirs now say he had just purchased it, and further, that he was building and improving on another claim of Col. Davenport, claiming it as his own by purchase from Davenport. During the four years which he lived, after this purchase, and living for some time after the purchase on the east half which he claimed to have purchased of Davenport, he never was known to set up any pretense of claim or title to the north-west quarter, but during all that time saw it in the possession and control of Davenport, who claimed it as his own. 2sTo claim was set up by Lindsay or his heirs until nineteen years after the date of the deed, for the reason, as they say, that they did not know it described, this land. To discuss such facts as are here proved, for the purpose of showing that Lindsay supposed, and his heirs after him, that he had purchased the claim of Col. Davenport on the east half of the section, and that he did not purchase the north-west quarter, would be a useless waste of time. It is proved, beyond a doubt or question, in our minds, that the words “north-west” were inserted in the deed by mistake, instead of the words “south-east.” And this is all there is really of the case. I shall not quote law to prove that equity will correct such mistakes when clearly proved, and the rights of innocent purchasers have not intervened to make it inequitable to do so. In the argument for the defense a point is made, and urged with apparent earnestness, that in this deed there is a covenant of seizin, which is an estojipel upon the complainants. An estoppel of what, I ask? Such a covenant may estop the covenantor from setting up a subsequently-acquired title against his deed, but it is the first time I ever heard it claimed that it would estop a court of equity from reforming a deed, so as to make it what the parties supposed it was and intended it should be. The complainants here are setting up no title whatever to the land sold, but they are asserting a claim to the land not sold, and they ask that the deed should be made to express the intention of the parties at the time it was made. When thus corrected, it becomes obligatory upon the parties, as they intended it should, and if it does contain a covenant of title, when the party had no title, his heirs may be liable on such covenant, or it may be used against them as an estoppel in a proper case. Here the doctrine of estoppel has no application whatever. The decree of the circuit court was right and must be affirmed. Decree affirmed.